           Case 3:20-cv-00066-MPS Document 57 Filed 11/25/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

RYAN MUCAJ, et al.                                   :      CIVIL ACTION NO.
  Plaintiffs                                         :      3:20-cv- 00066 (MPS)
                                                     :
      v.                                             :
                                                     :
UNIVERSITY OF CONNECTICUT, et al.                    :
  Defendants                                         :      NOVEMBER 25, 2020


                           MOTION FOR EXTENSION OF TIME


       Defendants respectfully move that, pursuant to Fed. R. Civ. P. 6(b) and Local Rule of

Civil Procedure 7(b), the Court extend the time for the Defendants to file a motion to dismiss in

this matter. Defendants specifically request that the court extend the Defendants' deadline by

thirty (30) days from the current deadline of December 7, 2020 to January 6, 2021.


The Defendants respectfully submit that good cause exists for such a request:


   1. The undersigned counsel has been diligently working to draft a motion to dismiss and

       supporting memorandum of law in this matter.

   2. The issues to be considered in a motion to dismiss are complex.

   3. The undersigned counsel was assigned to this matter in August 2020.

   4. The Department of Health and Education at the Attorney General’s Office has faced

       reduced attorney staff due to two retirements, including the department head and the

       counsel previously assigned to this matter.

   5. The undersigned has had to take responsibility for additional tasks and assignments due

       to the retirements and while the department head search was taking place.
         Case 3:20-cv-00066-MPS Document 57 Filed 11/25/20 Page 2 of 3




   6. The additional time requested would allow the undersigned to properly prepare the

       arguments to be considered in the motion to dismiss.

   7. The undersigned counsel has inquired of the plaintiffs’ counsel and he does not object to

       the granting of this motion.

   8. This is the first request for extension of time of this deadline.


For the foregoing reasons, Defendants respectfully request the Court grant their motion.


                                              DEFENDANTS

                                              UNIVERSITY OF CONNECTICUT, et al.

                                              WILLIAM TONG
                                              ATTORNEY GENERAL


                                        BY: /s/ Mary K. Lenehan
                                            Mary K. Lenehan
                                            Assistant Attorney General
                                            Ct15436
                                            165 Capitol Avenue
                                            Hartford, CT 06106
                                            Tel: (860) 808-5210
                                            Fax: (860) 808-5385
                                            Email: mary.lenehan@ct.gov
         Case 3:20-cv-00066-MPS Document 57 Filed 11/25/20 Page 3 of 3




                                        CERTIFICATION

       I hereby certify that on November 25, 2020, a copy of the foregoing Defendants' Motion

for Extension of Time was filed electronically. Notice of this filing will be sent by e-mail to all

parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.



                                              /s/ Mary K. Lenehan
                                              Mary K. Lenehan
                                              Assistant Attorney General
